Order entered May 14, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00053-CR

                                   BEN HENLEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F11-61328-L

                                           ORDER
        The Court GRANTS the State’s May 13, 2013 motion for extension of time to file the

State’s brief.


        We ORDER the State to file the brief on or before May 17, 2013.               No further

extensions will be granted. If the brief is not received by the specified date, the appeal will be

submitted without the State’s brief.


                                                      /s/   MARY MURPHY
                                                            PRESIDING JUSTICE